Citation Nr: 1113119	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-11 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for post-operative L5-S1 herniated nucleus pulposus residuals.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left knee Osgood-Schlatters disease.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right elbow disorder.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral toe disorder.  

5.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus.  

6.  Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease, degenerative joint disease, and spondylosis.  

7.  Entitlement to service connection for a bilateral hand disorder.  

8.  Entitlement to service connection for a bilateral ankle disorder

9.  Entitlement to service connection for a right foot disorder, to include arthritis.  

10.  Entitlement to service connection for a left foot disorder, to include arthritis.  

11.  Entitlement to service connection for a gastrointestinal disorder, to include a duodenal ulcer with rectal bleeding.  

12.  Entitlement to service connection for pleuritis.  

13.  Entitlement to service connection for hearing loss.

14.  Entitlement to service connection for tinnitus.  

15.  Entitlement to service connection for a bilateral eye disorder, to include nerve damage.  

16.  Entitlement to service connection for a headache disorder.  

17.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and A. B.



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from February 1963 to February 1966.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2004 rating decision of the Montgomery, Alabama, Regional Office which, in pertinent part, denied service connection for a right elbow disorder, a bilateral hand disorder, a bilateral ankle disorder, a bilateral toe disorder, diabetes mellitus, a duodenal ulcer with rectal bleeding, pleuritis, hearing loss disability, and bilateral eye nerve damage.  In July 2004, the Veteran submitted a Notice of Disagreement (NOD) with the denial of service connection for a bilateral hand disorder, a bilateral ankle disorder, a duodenal ulcer with rectal bleeding, pleuritis, and hearing loss.  In September 2004, the Veteran submitted a NOD with the denial of service connection for a bilateral eye disorder.  

In August 2007, the Anchorage, Alaska, Regional Office (RO), in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for post-operative L5-S1 herniated nucleus pulposus residuals, a right elbow disorder, a bilateral toe disorder, and diabetes mellitus; denied service connection for cervical spine degenerative disc disease, degenerative joint disease, and spondylosis, a left knee disorder, right foot arthritis, left foot arthritis, headaches, and tinnitus; and denied a total rating for compensation purposes based on individual unemployability.  

In March 2009, the RO issued a Statement of the Case (SOC) to the Veteran and his representative which addressed the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for post-operative L5-S1 herniated nucleus pulposus residuals, a right elbow disorder, a bilateral toe disorder, diabetes mellitus; service connection for a left knee disorder, a cervical spine disorder, a bilateral hand disorder, a bilateral ankle disorder, a right foot disorder, a left foot disorder, hearing loss, tinnitus, a bilateral eye disorder to include nerve damage, and a headache disorder; and a total rating for compensation purposes based on individual unemployability.  

In March 2009, the Veteran submitted Appeal to the Board (VA Form 9) from the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for post-operative L5-S1 herniated nucleus pulposus residuals, a bilateral toe disorder, and diabetes mellitus; the denial of service connection for a left knee disorder, a cervical spine disorder, a bilateral hand disorder, a bilateral ankle disorder, a right foot disorder, a left foot disorder, hearing loss, tinnitus, a bilateral eye disorder, and a headache disorder; and a total rating for compensation purposes based on individual unemployability.  The Veteran expressly stated that he was not appealing the determination that new and material evidence had not been received to reopen his claim for entitlement to service connection for a right elbow disorder.  In March 2010, the Veteran was afforded a videoconference hearing before the BVA.  

At the March 2010 BVA videoconference hearing, the noted that the Veteran's appeal encompassed the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right elbow disorder notwithstanding the Veteran's exclusion of that issue from his Substantive Appeal.  The Veteran concurred with the Board's statement.  In light of the United States Court of Appeals for Veterans Claims' (Court) holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), the issue is on appeal and will be addressed below. 
 
As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for post-operative L5-S1 herniated nucleus pulposus residual, left knee Osgood-Schlatters disease, a right elbow disorder, a bilateral toe disorder, and diabetes mellitus, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  



REMAND

A preliminary review of the record discloses a need for additional development prior to further appellate review.  In this regard, it appears that there is additional evidence that needs to be obtained before appellate review may proceed.  

In reviewing the Veteran's service treatment records, the Board observes that the Veteran was seen for hand, foot, and eye complaints and several head traumas.  A March 1963 treatment entry states that the Veteran was treated for several warts on the left hand.  Clinical documentation dated in June and July 1963 states that the Veteran was treated for a right foot infection and a left fourth finger wart.  A November 1963 treatment entry states that the Veteran was treated for several warts on the right fourth finger.  Clinical documentation dated in January 1964, March 1964, and October 1964 notes that the Veteran complained of bilateral eye pain, burning, and watering while reading.  A November 1964 treatment entry states that the Veteran fell in the bathtub; struck his forehead; and sustained a forehead contusion.  An April 1965 treatment record states that the Veteran sustained trauma to the head including a left eyebrow laceration.  A June 1965 treatment record relates that the Veteran sustained a laceration over the left eyebrow when he backed a truck into a tree.  Clinical documentation dated in July 1965 reflects that the Veteran had a history of "probably granulated eyelids" and blistered feet "from improperly fitting boots."  An October 1965 treatment entry states that the Veteran was treated for a recurrent staph infection of the hands.  

A July 2003 VA audiological evaluation conveys that the Veteran complained of chronic hearing loss and tinnitus.  He reported a history of inservice noise exposure.  The Veteran was diagnosed with sensorineural hearing loss disability and tinnitus.  

The Veteran has not been afforded a VA examination for compensation purposes which addresses the nature and etiology of his claimed bilateral hand disorder, bilateral ankle, right foot, left foot, hearing loss, tinnitus, bilateral eye, and headache disorders.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In reviewing the claims files, it appears that the Veteran has filed for Social Security Administration (SSA) disability benefits.  An undated SSA Disability Report (SSA-3368-BK) is of record.  A January 1996 VA treatment record states that the Veteran "has a scheduled appointment to initiate a claim for Social Security disability."  An October 1997 VA treatment record notes that the Veteran had appointments with the SSA "Office where he has appealed several times."  Documentation of the Veteran's SSA award of disability benefits or the denial thereof and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

As the claims files are being returned to the RO, they should be updated to include any VA treatment records compiled since April 2008.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In May 2004, the Veteran submitted claims of entitlement to service connection for a gastrointestinal disorder to include acid reflux and a dental disorder to include damages.  In July 2004, the Veteran submitted a claim of entitlement to service connection for a thyroid disorder and a chronic disorder manifested by fatigue.  In September 2004, the Veteran submitted a claim of entitlement to an increased evaluation for his left eyebrow scar residuals.  At the March 2010 BVA hearing on appeal, the Veteran tacitly advanced that the February 8, 1971, VA rating decision was clearly and unmistakably erroneous in denying both service connection for post-operative L5-S1 herniated nucleus pulposus residuals and left knee Osgood-Schlatters disease.  

The RO has not had an opportunity to address the claims, and these additional issues are inextricably intertwined with the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for both post-operative L5-S1 herniated nucleus pulposus residuals and left knee Osgood-Schlatters disease and his Veteran's entitlement to a total rating for compensation purposes based on individual unemployability given that such a determination requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Veteran has submitted timely NODs with the denial of service connection for both a gastrointestinal disorder to include a duodenal ulcer with rectal bleeding and pleuritis.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Lastly, in reviewing an application to reopen a claim of service connection, the Court has held that the VA must notify a claimant of the evidence and information that is necessary to both reopen his claim and to establish his entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006).  In the instant appeal, the Veteran has not been provided a VCAA notice which addresses either basis for the prior denial of service connection for left knee Osgood-Schlatters disease or the evidence necessary to reopen the claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) invalidated the regulations which empowered the Board to issue written notification of the VCAA to appellants.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran has been provided notice consistent with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and the Court's guidance in the case of Kent v. Nicholson, 20 Vet.App. 1 (2006) in connection with his claims for service connection based on the submission of new and material evidence.  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed cervical spine, bilateral hand, bilateral ankle, right foot, left foot, hearing loss, tinnitus, and bilateral eye disorders.  Upon receipt of the requested information and the appropriate releases, contact the U. S. Bureau of Prisons and all other identified health care providers and request that they forward copies of all available clinical documentation, not already of record, for incorporation into the record.  

3.  Associate with the claims folder all relevant VA clinical documentation pertaining to treatment of the Veteran, not already of record, including that provided after April 2008.  

4.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the award for incorporation into the record.  

5.  After completion of the action requested in Paragraphs 1-4 above, then afford the Veteran an examination to address the current nature and etiology of his claimed cervical spine, hand, ankle, and foot disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified cervical spine, hand, ankle, and/or foot disorder had its onset during active service; is etiologically related to the Veteran's multiple inservice head traumas and hand and foot complaints, or is otherwise related to service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

6.  After completion of the action requested in Paragraphs 1-4 above, then afford the Veteran an examination to address the current nature and etiology of his claimed hearing loss disability and tinnitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified hearing loss disability and/or had its onset during active service; is etiologically related to the Veteran's inservice head trauma and/or noise exposure; or is otherwise related to active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

7.  After completion of the action requested in Paragraphs 1-4 above, then afford the Veteran an examination to address the current nature and etiology of his claimed bilateral eye disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified eye disorder had its onset during active service; is etiologically related to the Veteran's inservice eye complaints and multiple head traumas; or is otherwise related to active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

8.  After completion of the action requested in Paragraphs 1-4 above, then afford the Veteran an examination to address the current nature and etiology of his claimed headache disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic headache disorder had its onset during active service; is etiologically related to the Veteran's multiple inservice head traumas; or is otherwise related to active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

9.  Then adjudicate the issues of whether the February 8, 1971, VA decision denying both service connection for post-operative L5-S1 herniated nucleus pulposus residuals and left knee Osgood-Schlatters disease was clearly and unmistakably erroneous; service connection for a gastrointestinal disorder to include acid reflux, a dental disorder to include damages, a thyroid disorder, and a chronic disorder manifested by fatigue; and an increased evaluation for the Veteran's left eyebrow scar residuals.  The Veteran should be informed of the resulting decisions and of his appellate rights.  

10.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence and adjudication.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Statement of the Case or Supplemental Statement of the Case, as appropriate, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

